                  Case 2:21-mj-00077-VCF Document 7 Filed 05/04/21 Page 3 of 3


                                                                                           May 4, 2021
1                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
2

3
     UNITED STATES OF AMERICA,                                  Case No. 2:21-mj-077-VCF
4
                      Plaintiff,                                Order Continuing Bench Trial
5
             v.
6
     DANNY NUSSBAUM,
7
                      Defendant.
8

9

10           Based on the pending stipulation of counsel, and good cause appearing therefore,

11           IT IS HEREBY ORDERED that the bench trial in the above-captioned matter

12   currently scheduled for May 5, 2021, at the hour of 9:00 a.m. be vacated and continued to

13   June 9, 2021 at 9:00 am in LV Courtroom 3D before, Magistrate
                                                        at the hour   of Cam
                                                                   Judge 9:00Ferenbach.
                                                                              a.m.

14

15
                                           4th
16                   DATED this                         day of May, 2021.

17

18

19

20

21
                                      UNITED STATES MAGISTRATE JUDGE
22

23

24


                                                           3
